ORDER

PER CURIAM.
Appellant, the Director of Revenue, appeals the judgment of the Circuit Court of Marion County setting aside the suspension of respondent’s, Wayne Hardcastle’s, driving privileges. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by sufficient evidence and is not against the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm pursuant to Rule 84.16(b).